Exhibit 99.(b) Consolidated Financial Statements GTIS-HOV Holdings V, L.L.C. Period From April 29, 2016 (Inception) Through October 31, 2016 With Independent Auditors’ Report GTIS-HOV Holdings V, L.L.C. Consolidated Financial Statements Period from April 29, 2016 (Inception) through October 31, 2016 Contents Independent Auditors' Report 1 Consolidated Financial Statements Consolidated Balance Sheet 3 Consolidated Statement of Operations 4 Consolidated Statement of Changes in Members’ Equity 5 Consolidated Statement of Cash Flows 6 Notes to Consolidated Financial Statements 7-13 INDEPENDENT AUDITORS' REPORT To the Members of GTIS-HOV Holdings V, L.L.C.
